

115 SRES 74 ATS: Congratulating the State of Nebraska on the 150th anniversary of the admission of that State into the United States.
U.S. Senate
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 74IN THE SENATE OF THE UNITED STATESMarch 1, 2017Mrs. Fischer (for herself and Mr. Sasse) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the State of Nebraska on the 150th anniversary of the admission of that State into
			 the United States.
	
 Whereas the name Nebraska is derived from a Native American Siouan word that means flat water and is inspired by the Platte River; Whereas early explorers of the Great Plains called the Nebraska region the Great American Desert, mistakenly believing that its vast prairies were incapable of supporting agriculture;
 Whereas the Platte River Valley provided an ideal corridor for settlers traveling westward along the Oregon, Mormon, and California Trails;
 Whereas the Act entitled An Act to secure Homesteads to actual Settlers on the Public Domain, approved May 20, 1862, encouraged enterprising individuals to consider settling in the Nebraska Territory;
 Whereas Nebraska was— (1)the first State admitted to the United States after the conclusion of the Civil War; and
 (2)the only State the admittance of which the President vetoed because of disagreement with the fundamental condition imposed by Congress with respect to giving black men the right to vote; Whereas, by means of the Act entitled An Act for the Admission of the State of Nebraska into the Union, approved February 9, 1867, Congress overrode the veto of President Andrew Johnson, opening the way for the admission of Nebraska into the United States on March 1, 1867;
 Whereas the admission of Nebraska into the United States led to the further settlement of Nebraska and the construction of the transcontinental railroad westward from the Omaha terminus;
 Whereas, in 1879, a Federal district court in Nebraska was the site where American Indians were first recognized as persons under the laws of the United States after Standing Bear pleaded, I am a man;
 Whereas Nebraska is leading the way for a new innovation frontier where entrepreneurs are engaged in building the economy of the future by establishing and growing great businesses;
 Whereas Nebraska is the only State whose residents, desiring greater government accountability, voted to transition the State legislature from a bicameral system to a unicameral system, thereby reducing the size of the legislature by nearly 70 percent;
 Whereas Nebraska is the home of such national food sensations as the reuben and runzas; Whereas Nebraska leads the United States in—
 (1)beef and veal exports; (2)commercial red meat production;
 (3)commercial cattle slaughter; (4)Great Northern bean production;
 (5)popcorn production; and (6)the number of irrigated acres of cropland;
 Whereas Nebraska continues to lead the United States in center-pivot irrigation technology, as Nebraska is home to the 4 largest irrigation companies in the United States;
 Whereas, in 1986, Nebraska was the first State in which women were the 2 major party candidates for governor;
 Whereas Nebraska has played and continues to play a significant and remarkable role in the civic, economic, educational, and cultural life of the United States;
 Whereas, on March 1, 2017, Nebraska marks the 150th anniversary of the admission of that State into the United States; and
 Whereas the sesquicentennial celebration of statehood offers a special opportunity for the people of Nebraska to reflect, remember, celebrate, and plan for an even brighter future that embodies the State motto of Nebraska, Equality Before the Law: Now, therefore, be it
	
 That the Senate congratulates the State of Nebraska on the 150th anniversary of the admission of that State into the United States.